Citation Nr: 0821770	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to initial compensable evaluation for the 
service-connected prostatic hypertrophy.  



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1983 to April 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required of his part.  



REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his claim, and 
to notify him or her of the evidence necessary to complete an 
application for benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA), which 
became law on November 9, 2000, redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that adequate notice under VCAA should 
include what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits. 
 Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
VCAA, to include the duty to assist.  

The Board notes that the veteran was not issued a VCAA letter 
pertaining to his claim of service connection for prostatic 
hypertrophy or the subsequent claim for an increased rating.  
The Board finds that the RO should inform the veteran of VCAA 
and its notification provisions as it pertains to his claim 
for an increased rating for his service-connected prostatic 
hypertrophy. See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Given its review of the record, and considering that the 
veteran's most recent VA examination was in March 2005, the 
Board finds that the veteran should receive another VA exam 
to determine the current extent of any symptoms of his 
service-connected prostatic hypertrophy.  

In addition, the Board notes that, under 38 C.F.R. § 19.31, 
it is incumbent upon the agency of original jurisdiction, 
here the RO, to issue a Supplemental Statement of the Case 
(SSOC) following its receipt of new and pertinent evidence.  

In the present case, the Statement of the Case was issued in 
August 2006.  Subsequently, the RO received additional 
medical evidence, including treatment records from a private 
medical facility dated November 2006 and January 2007 
addressing the veteran's prostatic hypertrophy.  

The Board has preliminarily reviewed these treatment records 
and finds that they are of such significance that they would 
need to be considered in the disposition of the veteran's 
claim for increased evaluation for the service-connected 
prostatic hypertrophy.  

However, the RO never issued an SSOC addressing these 
treatment records.  The absence of an SSOC constitutes a 
procedural error requiring a remand to the RO.  See 38 C.F.R. 
§ 19.9.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, and inform him 
of the type of evidence that he is 
expected to provide.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to any 
recent medical care received by the 
veteran for his service-connected 
prostate condition.  Based on the 
veteran's response, the RO should attempt 
to obtain all clinical records from all 
previously unidentified treatment 
sources.  The veteran also should be 
notified that he may submit competent 
evidence to support his claim for 
increase.  If the RO's search efforts 
prove unsuccessful, documentation to that 
effect must be added to the claims file.  

3.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
prostate condition.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies that the examiner deems 
necessary should be performed.  The 
examiner should determine whether the 
veteran suffers from a voiding 
dysfunction that requires the use of 
absorbent materials, a urinary tract 
infection, or urinary frequency.  

If the veteran suffers from a voiding 
dysfunction that requires the use of 
absorbent materials, these determinations 
should be expressed in terms of rate at 
which the absorbent materials must be 
chanced on a per day basis.  If the 
veteran suffers from a urinary tract 
infection, examination determinations 
should be expressed in terms of 
recurrence of symptoms, whether 
hospitalization is required, whether 
intensive management is required, and 
whether drug therapy is required.  If the 
veteran suffers from urinary frequency, 
examination determinations should be 
expressed in terms of how often the 
veteran urinates during the day and at 
night.  The examination should include a 
complete rationale for the opinions 
expressed.  

3.  Thereafter, following completion of 
all indicated development, the RO should 
readjudicate the issue on appeal.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


